Case 3:14-cr-00175-WHA Document 1023-23 Filed 03/01/19 Page 1 of 3




                 EXHIBIT 23
              Case 3:14-cr-00175-WHA Document 1023-23 Filed 03/01/19 Page 2 of 3




Fact Sheet:
California's Fire Hazard Severity Zones
California Department ofForestry and Fire Protection
Office of the State Fire Marshal


While all of California is subject to some degree of fire
hazard, there are specific features that make some
areas more hazardous. The California Department of
Forestry and Fire Protection (CAL FIRE) is required by
law^ to map areas of significant fire hazards based on
fuels, terrain, weather, and other relevant factors.

These zones, referred to as Fire Hazard Severity Zones
(FHSZ), influence how people construct buildings and
protect property to reduce risk associated with wildland
fires. The maps were last updated in the mid-1980s and
early 1990s. They are currently being updated to
incorporate improved fire science, data and mapping                  Buildings on thefringes ofCalifornia's wildland
techniques.                                                          areasface a greaterfire hazard than those in cities
                                                                     and towtis.
The proposed Fire Hazard Severity Zone maps for lands
where the state has financial responsibility for wildland
fire protection, known as state responsibility area or               Fire Hazard Elements
SRA, are available for review and public comment. A
series of public hearings is being conducted in 56
                                                                     Vegetation - Fire hazard considers the
counties with state responsibility area lands to gather              potential vegetation over a 30- to 50-
comment for consideration. After the comment period                  year time horizon. Vegetation is "fuel"
ends, the CAL FIRE Director will either modify or adopt              to a v/ildfire and it changes over time.
the Fire Hazard Severity Zone maps.                                  Topography - Fire typically burns faster
                                                                     up steep slopes.
                           In 2008, CAL FIRE will produce Fire
                           Hazard Severity Zone maps for the         Weather - Fire moves faster under hot,
                           areas of California where local           dry, and v/indy conditions.
                           governments have financial
                           responsibility for wildland fire          Crown Fire Potential - Under extreme
                             protection, known as local              conditions, fires burn to the top of trees
                               responsibility areas, or LRA. Only    and tall brush.
                                    lands zoned very high are
                                                                     Ember production and movement -
                                           identified within local
                                                                     Fire brands are embers blown ahead of
                                             responsibility areas.
                                                                     the main fire. Fire brands spread the
                                                                     wildfire and they get into buildings and
                                                                     catch the building on fire.
                                                                     Likelihood - Chances of an area burning
                                                                     over a 30- to 50-year time period based
                                                                     on history and other factors.


 (PRC 4201-4204 and Govt. Code 51175-89)
             Case 3:14-cr-00175-WHA Document 1023-23 Filed 03/01/19 Page 3 of 3



                                                                 How are zones determined?
                                                                 The Fire Hazard Severity Zone maps were
                                                                 developed using a science-based and field-
                                                                 tested computer model that assigns a hazard
                                                                 score based on the factors that influence fire
                                                                 likelihood and fire behavior. Many factors are
                                                                 considered such as fire history, existing and
                                                                 potential fuel (natural vegetation), flame
                                                                 length, blowing embers, terrain, and typical
                                                                 weather for the area. There are three hazard
                                                                 zones in state responsibility areas: moderate,
                                                                 high and very high.

                                                                 Urban and wildland areas are treated differently
                                                                 in the model, but the model does recognize the
 Burning embers, kncrwn asfirebrands, spreadfire ahead of the    influence of burning embers traveling into urban
flamefront and can ignite buildings up to a mile awayfrom the    areas, which is a major cause of fire spread.
main fire.


What is the map for?
The Fire Hazard Severity Zones identify
fire hazard, not fire risk. "Hazard" is
based on the physical conditions that give
a likelihood that an area will burn over a
30 to 50-year period without considering
modifications such as fuel reduction
efforts. "Risk" is the potential damage a
fire can do to the area under existing
conditions, including any modifications
such as defensible space, irrigation and
sprinklers, and ignition resistant building
construction which can reduce fire risk.
Risk considers the susceptibility of what is
being protected.

Fire Hazard Severity Zone maps are
intended to be used for:
• Implementing wildland-urban interface building standards for new construction
•   Natural hazard real estate disclosure at time of sale
• 100-foot defensible space clearance requirements around buildings
• Property development standards such as road widths, water supply and signage
• Considered in city and county general plans


How do I determine the fire hazard in my area?
Visit the CAL FIRE Website at www.fire.ca.gQv. You can enter your address and easily find your Fire
Hazard Severity Zone IF your property is in the state responsibility area. The statewide map and maps for
each county with state responsibility area lands are also posted. For more information about Fire Hazard
Severity Zones or wildland-urban interface building codes, contact your local CAL FIRE Unit.




California Department of Forestry and Fire Protection May 2007
